STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

  JUNE      MEDICAL           SERVICES,             LLC                                       NO.       2022     CW    0806
  D/ B/ A     HOPE       MEDICAL          GROUP       FOR
  WOMEN       KATHLEEN             PITTMAN,          AND

  MEDICAL         STUDENTS              FOR    CHOICE,
  ON    BEHALF OF             ITSELF AND             ITS
  MEMBERS


  VERSUS


  JEFF      LANDRY,           IN    HIS       OFFICIAL
  CAPACITY          AS   ATTORNEY              GENERAL
  OF    LOUISIANA,            AND       COURTNEY
  N.    PHILLIPS,             IN   HER        OFFICIAL
  CAPACITY          AS    SECRETARY             OF THE
  LOUISIANA            DEPARTMENT              OF
  HEALTH                                                                                           JULY     29,       2022




  In    Re:            Louisiana              Attorney       General             Jeff    Landry          and     Secretary
                       Courtney           N.        Phillips       of       the       Louisiana          Department           of

                       Health,           applying          for    supervisory                writs,      19th     Judicial
                       District               Court,        Parish          of     East        Baton        Rouge,       No.
                       720988.




  BEFORE:            McDONALD,             THERIOT,         AND    CHUTZ,         JJ.


           WRIT        GRANTED.
                                              The district court has granted a preliminary
  injunction " which may restrain the                                       execution          or      enforcement"           of

  enacted laws of the legislature of                                        Louisiana,           and     any defendant
  or      defendants               or     any       person       or     persons          affected          thereby may
  suspensively                appeal          the     judgment         pursuant          to     La.      R. S.    13: 4431.
  Accordingly,                the       district           court       is    ordered          to       grant     relators'
  motion         for     suspensive             appeal       pursuant            to    La.     R. S.     13: 4431.       See
  Womack       v.      Louisiana Commission on Governmental                                      Ethics,         193   So. 2d
  777 (    La.      1967) ;         See       also        Manuel      v.    State,       95-- 2189 (      La.     3/ 8/ 96) ,
  692     So. 2d       320.


                                                                 JMM
                                                                 HRT
                                                                 WRC




  COURT       OF APPEAL,            FIRST       CIRCUIT




T0DEP1UJZTYLCLtRKFOR     THE
                                    OF
                                   COURT
                                          COURT